           Case 1:19-cv-00967-AWI-GSA Document 23 Filed 06/29/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO MARTINEZ,                           1:19-cv-00967-AWI-GSA-PC

12                Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT PLAINTIFF’S
13         vs.                                   MOTIONS FOR PRELIMINARY
                                                 INJUNCTIVE RELIEF BE DENIED
14   K. BROWN, et al.,                           (ECF Nos. 4, 5, 22.)
15               Defendants.                     OBJECTIONS, IF ANY, DUE WITHIN
                                                 FOURTEEN (14) DAYS
16

17

18

19

20

21

22   I.     BACKGROUND
23          Ricardo Martinez (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
24   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
25   June 19, 2019, at the United States District Court for the Northern District of California. (ECF
26   No. 1.) On June 27, 2019, Plaintiff’s case was transferred to this court. (ECF No. 7.)
27          On June 19, 2019, Plaintiff filed two documents, each titled by Plaintiff “Objection
28   Letter.” (ECF No. 4, 5.) On May 21, 2020, Plaintiff filed a motion for preliminary injunction.

                                                    1
               Case 1:19-cv-00967-AWI-GSA Document 23 Filed 06/29/20 Page 2 of 5



 1   (ECF No. 22.) The court construes these three documents as motions for preliminary injunctive
 2   relief.
 3   II.       PRELIMINARY INJUNCTIVE RELIEF
 4             Procedurally, a federal district court may issue emergency injunctive relief only if it has
 5   personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See
 6   Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one
 7   “becomes a party officially, and is required to take action in that capacity, only upon service of
 8   summons or other authority-asserting measure stating the time within which the party served
 9   must appear to defend.). Furthermore, the pendency of this action does not give the Court
10   jurisdiction over prison officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–
11   93 (2009); Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction
12   is limited to the parties in this action and to the viable legal claims upon which this action is
13   proceeding. Summers, 555 U.S. at 491−93; Mayfield, 599 F.3d at 969. The court may not attempt
14   to determine the rights of persons not before it. See, e.g., Hitchman Coal & Coke Co. v. Mitchell,
15   245 U.S. 229, 234-35, 38 S.Ct. 65, 62 L.Ed. 260 (1916); Zepeda v. INS, 753 F.2d 719, 727-28
16   (9th Cir. 1983); Lathrop v. Unidentified, Wrecked & Abandoned Vessel, 817 F.Supp. 953, 961
17   (M.D. Fl. 1993); Kandlbinder v. Reagan, 713 F.Supp. 337, 339 (W.D. Mo. 1989); Suster v.
18   Marshall, 952 F. Supp. 693, 701 (N.D. Ohio 1996); see also Califano v. Yamasaki, 442 U.S. 682,
19   702, 99 S.Ct. 2545, 61 L.Ed.2d 176 (1979) (injunctive relief must be “narrowly tailored to give
20   only the relief to which plaintiffs are entitled”). Under Federal Rule of Civil Procedure 65(d)(2)
21   an injunction binds only “the parties to the action,” their “officers, agents, servants, employees,
22   and attorneys,” and “other persons who are in active concert or participation.” Fed. R. Civ. P.
23   65(d)(2)(A)-(C).
24              “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
25   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted); Epona v. Cty. of Ventura,
26   876 F.3d 1214, 1227 (9th Cir. 2017) (same). “A plaintiff seeking a preliminary injunction must
27   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in
28   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

                                                        2
            Case 1:19-cv-00967-AWI-GSA Document 23 Filed 06/29/20 Page 3 of 5



 1   injunction is in the public interest.” Winter, 555 U.S. at 20 (citations omitted). An injunction
 2   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation
 3   omitted). “Under Winter, plaintiffs must establish that irreparable harm is likely, not just
 4   possible, in order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell,
 5   632 F.3d 1127, 1131 (9th Cir. 2011).
 6          Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the
 7   Prison Litigation Reform Act, which requires that the court find the “relief [sought] is narrowly
 8   drawn, extends no further than necessary to correct the violation of the Federal right, and is the
 9   least intrusive means necessary to correct the violation of the Federal right.” Section 3626(a)(2)
10   also places significant limits upon a court’s power to grant preliminary injunctive relief to
11   inmates. “Section 3626(a) therefore operates simultaneously to restrict the equity jurisdiction of
12   federal courts and to protect the bargaining power of prison administrators – no longer may courts
13   grant or approve relief that binds prison administrators to do more than the constitutional
14   minimum.” Gilmore v. People of the State of California, 220 F.3d 987, 999 (9th Cir. 2000).
15   III.   PLAINTIFF’S MOTIONS
16          A.      First Objection Letter (ECF No. 4.)
17          In the first Objection Letter, Plaintiff requests a court order forcing prison authorities to
18   comply with the timelines for prison appeals. Plaintiff also requests a preliminary injunction
19   ordering defendants Pfeiffer and J. Lewis to stop violating Plaintiff’s rights, denying him medical
20   care, and retaliating against him. A large part of the letter describes prison appeals filed by
21   Plaintiff, purportedly demonstrating that his appeals have not been responded to in a timely
22   manner.
23          B.      Second Objection Letter (ECF No. 5.)
24          In this letter, Plaintiff makes allegations against prison staff regarding several incidents
25   occurring from August 7, 2011 to August 2, 2018, when Plaintiff was incarcerated at Solano
26   County Jail, Pleasant Valley State Prison, Corcoran State Prison, Salinas Valley State Prison, and
27   Kern Valley State Prison. Plaintiff requests the court to “form an evaluation of adjudicate and
28   for a justice of court of law.” (sic) (ECF No. 5 at 1.)

                                                       3
            Case 1:19-cv-00967-AWI-GSA Document 23 Filed 06/29/20 Page 4 of 5



 1           C.         Motion for Preliminary Injunction (ECF No. 22.)
 2           In his motion for preliminary injunction, Plaintiff requests a court order enjoining the
 3   defendants and other prison authorities at KVSP from assaults for hire, assaults by custody staff,
 4   assaults by prison doctors, and assaults by a person motivated solely by the pay. Plaintiff also
 5   requests an order stopping the denial of serious medical care, inappropriate processing of medical
 6   grievances and inmate appeals, and daily threats, intimidations, and harassments. Plaintiff sets
 7   forth examples of inappropriate behavior by prison staff and other inmates occurring in July
 8   2018, July 2019, March 2019, February 2020, and April 2020.
 9   IV.     ANALYSIS
10           The court lacks jurisdiction to issue the orders granting preliminary injunctive relief
11   sought by Plaintiff, because the orders would not remedy any of the claims upon which this case
12   proceeds. This case was filed against defendants at Kern Valley State Prison (KVSP) based on
13   events occurring before June 19, 2019, the date the Complaint was filed. Plaintiff now requests
14   court orders for prospective relief to protect him from future assaults and other bad behavior by
15   prison staff and other inmates at KVSP. Because such an order would not remedy any of the
16   claims in this case, the court lacks jurisdiction to grant the preliminary injunctions sought by
17   Plaintiff.
18           If Plaintiff seeks adjudication by the court for claims that arose before Plaintiff filed the
19   present Complaint on July 19, 2019, those claims should be brought in Plaintiff’s Complaint. All
20   of Plaintiff’s allegations and claims for the Complaint must be included in the Complaint itself.
21   To add claims to the Complaint at this stage of the proceedings, Plaintiff must file an amended
22   complaint.
23   V.      CONCLUSION AND RECOMMENDATIONS
24           Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motions
25   for preliminary injunctive relief, filed on June 19, 2019 and May 21, 2020, be DENIED for lack
26   of jurisdiction.
27           These findings and recommendations are submitted to the United States District Judge
28   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

                                                      4
            Case 1:19-cv-00967-AWI-GSA Document 23 Filed 06/29/20 Page 5 of 5



 1   (14) days after the date of service of these findings and recommendations, Plaintiff may file
 2   written objections with the court.   Such a document should be captioned "Objections to
 3   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 4   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 5   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 6   (9th Cir. 1991)).
 7
     IT IS SO ORDERED.
 8

 9      Dated:     June 27, 2020                          /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   5
